Title: From Thomas Jefferson to Archibald Moncrief, 28 April 1793
From: Jefferson, Thomas
To: Moncrief, Archibald



Sir
Philadelphia Apr. 28. 1793.

By a letter I have just received from Mr. Curson, I find that the duties of my wine had been bonded by yourself on behalf of Mr. James Brown of Richmond. It was to him I had applied to do what was necessary for me, and he had written to me that he had desired his correspondent to enter them: but (conceiving from the bill of lading that they were landed in Norfolk) I imagined he meant a correspondent in Norfolk, and therefore on learning they were at Baltimore took the measures I did for their entry there. These being rendered unnecessary, nothing further I presume, need be done for the present. I will carefully account in due time to Mr. Brown, or any other person for the duties. I would thank you in the mean time for information of their amount. I am with much regard Sir Your most obedt humble servt

Th: Jefferson

